Order, Supreme Court, New York County (Lewis Bart Stone, J.), entered December 10, 2002, which denied the petition brought pursuant to CPLR article 78 to annul the determination of respondent New York State Division of Housing and Community Renewal (DHCR), dated March 14, 2002, deregulating petitioner’s apartment, unanimously affirmed, without costs.
The court properly found that petitioner may not raise for the first time on review pursuant to CPLR article 78 the argument that respondent owner failed to prove proper and timely service of the income certification form, a condition precedent to the commencement of a high-income rent deregulation petition (see Matter of Gilman v New York State Div. of Hous. & Community Renewal, 99 NY2d 144, 150 [2002]; Matter of Fanelli v New York City Conciliation & Appeals Bd., 90 AD2d 756 [1982], affd 58 NY2d 952 [1983]). Contrary to petitioner’s assertions, she was not prevented from raising this argument at the administrative level. The record conclusively establishes that she was at that stage in possession of all information necessary to present the argument.
In addition, the administrative agency rationally concluded that petitioner had failed to show good cause sufficient to forgive her failure to provide required income verification for seven months (see generally Matter of Dworman v New York State Div. *563of Hous. & Community Renewal, 94 NY2d 359, 374 [1999]). Concur—Tom, J.P., Andrias, Saxe and Sullivan, JJ.